Case 4:20-cv-04057-BAB Document 20            Filed 05/24/21 Page 1 of 1 PageID #: 1149




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             TEXARKANA DIVISION

CHARLISA HARRIS                                                               PLAINTIFF

vs.                              Civil No. 4:20-cv-04057

ANDREW SAUL,                                                                 DEFENDANT
Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 24th day of May 2021, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                        /s/Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        U. S. MAGISTRATE JUDGE
